Exhibit 10.5.3
 
Date
 
Employee Name
Address
 
Dear          :
 
I am very pleased to announce that the Board of Directors of Universal Technical
Institute, Inc. (“Company”) has granted you Performance Units under the
Universal Technical Institute, Inc. 2003 Incentive Compensation Plan (“Plan”) as
of          , 20   (“Grant Date”). This letter serves as the Performance Unit
Agreement (“Agreement”) between the Company and you (“Grantee”). To the extent
not specifically defined in this Agreement, all capitalized terms used in this
Agreement will have the same meanings ascribed to them in the Plan.
 
RECITALS
 
A. The Company has adopted the Plan to provide incentives to attract and retain
those individuals whose services are considered valuable by providing them
incentives to assist the Company in meeting and exceeding the Company’s goals.
 
B. The Company believes that entering into this Agreement with Grantee is
consistent with those purposes.
 
NOW, THEREFORE, the Company and Grantee agree as follows:
 
AGREEMENT
 
1. GRANT OF PERFORMANCE UNITS.  The Company hereby grants you Performance Units
in an amount equal to $      upon the terms and conditions set forth in the
Plan, this Agreement and Exhibit A, which is attached to this Agreement and is a
part of this Agreement.
 
2. PAYMENT.  As provided for in the Plan and Exhibit A, a Performance Unit is
payable in cash or in shares of the Company’s common stock, $.001 par value per
share (“Common Stock”), in the Committee’s discretion. You will receive payment
for any vested Performance Units on or before the date which is two and one-half
months following the end of the fiscal year in which the Performance Units vest
in accordance with the vesting provisions described in Exhibit A.
 
3. WITHHOLDING.  You may incur certain liabilities for federal, state or local
taxes in connection with the grant of the Performance Units hereunder, and the
Company may be required by law to withhold such taxes. You agree that, at the
option of the Company, the Company may withhold all applicable taxes at the time
of vesting of the Performance Units by reducing the amount of cash payable or
the number of shares of Common Stock issued to you by that number of shares of
Common Stock which is necessary to satisfy the tax obligation arising from the
vesting of the Performance Units. If the number of shares issuable to you
following satisfaction of the tax obligation (as described in the foregoing
sentence) includes any fractional shares, you agree that the Company may issue
to you a cash payment in lieu of such fractional share.
 
4. AMENDMENT OF AGREEMENT.  This Agreement may only be amended with the written
approval of both you and the Company.
 
5. GOVERNING LAW.  This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of Delaware, without regard to conflicts-of-laws principles that would
require the application of any other law.
 
6. SEVERABILITY.  If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.





--------------------------------------------------------------------------------



 



7. ENTIRE AGREEMENT.  This Agreement constitutes the entire, final, and complete
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by or liable for any statement, representation, promise, inducement,
commitment or understanding of any kind whatsoever not expressly set forth in
this Agreement.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and you have signed this Agreement, in each case
as of the day and year first written above. By your signature below, you accept
and agree to abide by the terms of this Agreement and you further agree to be
bound by and to comply with all terms and conditions of the Plan. By your
signature below, you acknowledge that you have received a copy of the Plan, and
that you understand that you may receive a copy of the Plan as amended and in
effect at any time by requesting a copy from the Company’s Secretary. Please
acknowledge that you have received this agreement by signing a copy and
returning it to the Company’s People Services Department by          20  .
 
UNIVERSAL TECHNICAL INSTITUTE, INC.
 

  By: 
    


Kim McWaters, President and CEO
 
 I,          , hereby acknowledge receipt of the foregoing award.
 
Signature: 





--------------------------------------------------------------------------------



 



Exhibit A
 
Grantee has been granted $      Performance Units, which are designed to be the
equivalent of $      to be settled upon vesting in shares of Common Stock or
cash as described in Section 2 of the Agreement. The Performance Units shall
vest upon when both of the following events occur: (1) Grantee achieves the
applicable milestone described in the table set forth below; and (2) the
Committee confirms that Grantee has achieved the milestone and the Performance
Units vest and the Board of Directors approves of the vesting and payment of the
Performance Units. The Committee’s confirmation and the Board of Director’s
approval of the vesting and payment of any Performance Units shall occur, if at
all, on or before the date which is two and one-half months following the end of
the fiscal year in which Grantee achieves the milestone to which the Performance
Units relate.
 

                          Estimated
                Milestone
  Estimated
            Completion
  Vesting/Lapsing
   
No.
 
Milestone
 
Date
 
Timing
 
Value
 
1
               
2
               
3
               


 
If the Performance Unit is to be settled in Common Stock pursuant to the Plan
and Section 2 of the Agreement, the number of shares will be determined based on
the value of the Performance Units divided by the closing price of the Common
Stock as reported on the New York Stock Exchange (or on any national securities
exchange on which the Common Stock is then listed) on the date the Board of
Directors determines that the Performance Units vest. (For illustrative purposes
only, if the closing price of the Common Stock is $13.91 on the date the Board
determines that the Grantee has achieved Milestone No. 1 and the applicable
Performance Units vest, the number of shares of Common Stock to which the
Grantee will be entitled for his Performance Units is 10,000 divided by $13.91,
or 718 shares of Common Stock.)
 
If Grantee no longer is employed by the Company at the time the applicable
milestone has been achieved, the Performance Unit shall be forfeited and
canceled and be of no further force or effect, regardless of whether such
milestone is later achieved by the Company. Notwithstanding anything to the
contrary in this Exhibit A, all unvested Performance Units shall vest
immediately upon (i) Grantee’s death, (ii) the date on which the Grantee is
determined to be Disabled pursuant to the Plan, or (iii) if, within one year
following a Change of Control, Grantee’s employment with the Company is
terminated without Cause or Grantee terminates his employment with the Company
for Good Reason. For purposes of this Exhibit A and the Agreement, the term
“Good Reason” means Grantee’s termination of his employment with the Company due
to (a) a material diminution in Grantee’s authority, duties, or responsibilities
(other than such a reduction that affects all of the Company’s senior executives
on a substantially equal or proportionate basis) or (b) a material change in the
geographic location of Grantee’s principal office, provided that Grantee gives
the Company notice of the existence of either of these conditions within 30 days
of the initial existence of such condition and provides the Company with a
period of 30 days following the receipt of such notice to cure the condition.
Grantee’s termination for Good Reason must occur within the two year period
following the initial existence of the condition giving rise to Good Reason. For
purposes of this Agreement, the term “Cause” shall have the definition set forth
in the Plan and shall additionally include Grantee’s willful and/or gross
misconduct that results in significant harm to the Company or its operations,
properties, reputation, goodwill or business relationships as determined by the
Company in its sole reasonable discretion.

